Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                         December 15, 2015
                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 46218-4-II

                                Respondent,

         v.

    RICHARD SCHMELING,                                       PART PUBLISHED OPINION

                                Appellant.

        MAXA, J. — Richard Schmeling appeals his conviction under RCW 69.50.4013 for

possession of a controlled substance. He argues that RCW 69.50.4013 is unconstitutional as

applied under the Eighth Amendment and under the Fourteenth Amendment’s due process clause

because the statute makes possession of very small amounts of a controlled substance a felony

without requiring a culpable mental state; i.e., knowledge of possession or intent to possess. We

disagree. In the unpublished portion of this opinion, we reject Schmeling’s additional

arguments. Accordingly, we affirm Schmeling’s conviction and sentence.

                                              FACTS

        As part of a theft investigation, law enforcement officers searched Schmeling’s car and

uncovered two small baggies that contained white residue. The residue was tested and turned out

to be methamphetamine. The State charged Schmeling with possession of a controlled

substance.1

        Schmeling’s first trial ended in a mistrial because of a hung jury. On retrial, the jury

convicted Schmeling of possession of a controlled substance. Schmeling appeals his conviction.


1
 Schmeling also was charged with and convicted of theft. However, he does not appeal his theft
conviction.
No. 46218-4-II


                                      ANALYSIS

       Schmeling argues that RCW 69.50.4013 violates the Eighth Amendment prohibition of

cruel and unusual punishment and the Fourteenth Amendment’s guarantee of due process

because it makes possession of drug residue2 a felony without requiring any culpable mental

state. We disagree.

A.     STANDARD OF REVIEW

       We review constitutional challenges de novo. In re Welfare of A.W. & M.W., 182 Wash. 2d
689, 701, 344 P.3d 1186 (2015). Statutes are presumed constitutional. Id. The challenger bears

the heavy burden of convincing the court that there is no reasonable doubt that the statute is

unconstitutional. Id.

B.     EIGHTH AMENDMENT CHALLENGE

       The Eighth Amendment to the United States Constitution prohibits cruel and unusual

punishment. The basic concept of the Eighth Amendment is that punishment for a crime must be

proportionate to the offense. Graham v. Florida, 560 U.S. 48, 59, 130 S. Ct. 2011, 176 L. Ed. 2d
825 (2010). There are two types of Eighth Amendment analysis: (1) determining whether a

sentence is disproportionate to the particular crime, and (2) using categorical rules to define

constitutional standards for certain classes of crimes or offenders. Graham, 560 U.S. at 59-60.3




2
 Schmeling emphasizes that he was convicted of possessing “drug residue” rather than a larger
amount of methamphetamine. Under Washington law, possession of any amount of a controlled
substance will support a conviction. State v. Higgs, 177 Wash. App. 414, 436-38, 311 P.3d 1266
(2013), review denied, 179 Wash. 2d 1024 (2014).
3
 Article I, section 14 of the Washington Constitution also prohibits cruel punishment. Our
Supreme Court applies four factors in determining whether punishment is prohibited as cruel
under article I, section 14. State v. Witherspoon, 180 Wash. 2d 875, 887, 329 P.3d 888, as
amended, (Aug. 11, 2014). However, because Schmeling relies only on the Eighth Amendment,
we do not apply the article I, section 14 analysis.


                                                 2
No. 46218-4-II


We hold that the first approach does not support Schmeling’s claim and the second approach is

inapplicable here.

       1.   Proportionality Analysis

       Many Eighth Amendment cases address whether a particular punishment is

disproportionate to the crime. Id. The Eighth Amendment “does not require strict

proportionality between crime and sentence” and “forbids only extreme sentences that are

‘grossly disproportionate’ to the crime.” Harmelin v. Michigan, 501 U.S. 957, 1001, 111 S. Ct.
2680, 115 L. Ed. 2d 836 (1991) (Kennedy, J., concurring). The Court has shown a reluctance to

review legislatively mandated sentences. Rummel v. Estelle, 445 U.S. 263, 274, 100 S. Ct. 1133,

63 L. Ed 2d 382 (1980). As a result, successful challenges to the proportionality of sentences are

“exceedingly rare.” Id. at 272.

       Here, Schmeling does not challenge the length of his sentence. Instead, he argues that

classifying possession of small amounts of a controlled substance as a felony without a mens rea

requirement constitutes cruel and unusual punishment. Our Supreme Court rejected a similar

argument in State v. Smith, 93 Wash. 2d 329, 345, 610 P.2d 869 (1980). Smith was convicted of

possession of more than 40 grams of marijuana, which was punished as a felony. Id. at 332. He

argued that the seriousness of the offense did not warrant classifying his crime as a felony. Id. at

342. The court rejected Smith’s argument, noting that it was unaware of any authority

supporting the proposition that classification alone could constitute cruel and unusual

punishment. Id. at 342, 345. The court also held that Smith’s actual sentence was not grossly

disproportionate to his offense. Id. at 344-45.




                                                  3
No. 46218-4-II


       Under the traditional proportionality analysis, Smith controls. Classification of a crime as

a felony despite the absence of a mens rea requirement does not result in grossly disproportionate

punishment.

       2.     Categorical Analysis

       The second type of Eighth Amendment analysis addresses whether a particular

punishment is categorically unconstitutional given the nature of the offense or the characteristics

of the offender. Graham, 560 U.S. at 60. This analysis involves two steps. First, the reviewing

court considers “ ‘objective indicia of society’s standards, as expressed in legislative enactments

and state practice’ to determine whether there is a national consensus against the sentencing

practice at issue.” Id. at 61 (quoting Roper v. Simmons, 543 U.S. 551, 572, 125 S. Ct. 1183, 161
L. Ed. 2d 1 (2005)). Second, the reviewing court considers precedent and its own understanding

and interpretation of the Eighth Amendment to determine in the exercise of its own independent

judgment whether the punishment is unconstitutional. Graham, 560 U.S. at 611.

       Schmeling argues that we should apply the categorical approach here. However, until

Graham, the only cases the United States Supreme Court had addressed under this classification

involved the death penalty. Id. at 60. In Graham, the Court applied the categorical approach in

holding that the Eighth Amendment prohibits the imposition of a life sentence without the

possibility of release on a juvenile offender who did not commit homicide. Id. at 61-62, 82. As

our Supreme Court has recognized, the holding in Graham was based on the difference between

juveniles and adults and the propriety of sentencing juveniles to life in prison. State v.

Witherspoon, 180 Wash. 2d 875, 890, 329 P.3d 888, as amended, (Aug. 11, 2014).

       Graham stands for the proposition that the categorical analysis applies to certain

punishments involving juveniles. But the Court did not hold or even suggest that the categorical



                                                  4
No. 46218-4-II


approach should be applied to all adult sentences under the Eighth Amendment. In the absence

of any authority extending the categorical approach to cases not involving the death penalty or

juvenile offenders, we decline to apply the categorical approach to punishment of adult drug

offenders like Schmeling.4

       We hold that under Smith, RCW 69.50.4013 does not violate the Eighth Amendment

even though it punishes the possession of small amounts of controlled substances as a felony

without imposing a mens rea requirement.

C.     DUE PROCESS CHALLENGE

       The Fourteenth Amendment to the United States Constitution provides that no state may

deprive a person of liberty without due process of law. We hold that RCW 69.50.4013 does not

violate due process even though it makes possession of drug residue a crime without requiring

any culpable mental state.

       Strict liability crimes – crimes with no mens rea requirement – do not necessarily violate

due process. “We do not go with Blackstone in saying that ‘a vicious will’ is necessary to

constitute a crime, for conduct alone without regard to the intent of the doer is often sufficient.

There is wide latitude in the lawmakers to declare an offense and to exclude elements of

knowledge and diligence from its definition.” Lambert v. California, 355 U.S. 225, 228, 78 S.

Ct. 240, 2 L. Ed. 2d 228 (1957) (citation omitted). Our Supreme Court repeatedly has stated that

the legislature has the authority to create strict liability crimes that do not include a culpable


4
  Even if the categorical analysis was applicable, Schmeling fails to demonstrate that there is a
national consensus against the challenged sentencing practice. In Graham, the juvenile offender
was able to show that 39 states did not impose a life without parole sentence for non-homicide
juvenile offenses. Here, Schmeling can point to only 19 states that do not impose a felony
sentence for residue controlled substance possession. Therefore, while Schmeling presents some
indicia of states following the standard he asks us to adopt, he has failed to demonstrate that
there is a national consensus for that sentencing standard.


                                                   5
No. 46218-4-II


mental state. State v. Bradshaw, 152 Wash. 2d 528, 5322, 98 P.3d 1190 (2004); State v. Anderson,

141 Wash. 2d 357, 361, 5 P.3d 1247 (2000); State v. Rivas, 126 Wash. 2d 443, 452, 896 P.2d 57

(1995).

          Our Supreme Court twice has directly addressed whether the elements of possession of a

controlled substance under prior versions of RCW 69.50.4013 contains a mens rea element.

Bradshaw, 152 Wash. 2d 528; State v. Cleppe, 96 Wash. 2d 373, 635 P.2d 435 (1981). In both cases,

the court held that the legislature deliberately omitted knowledge and intent as elements of the

crime and that it would not imply the existence of those elements. Bradshaw, 152 Wash. 2d at 534-

38; Cleppe, 96 Wash. 2d at 380-81; see also State v. Staley, 123 Wash. 2d 794, 799, 872 P.2d 502

(1994) (“The State is not required to prove either knowledge or intent to possess” a controlled

substance). The court did not express any concerns in either Bradshaw or Cleppe that allowing a

conviction for the possession of a controlled substance without showing intent or knowledge

somehow was improper.

          In Bradshaw, the defendant argued that the possession statute violated due process

because it criminalized innocent behavior. 152 Wash. 2d at 539. The court summarily rejected the

argument without discussion, noting that the defendant had offered little analysis in support of

the argument and had failed to cite any relevant authority to show how the statute violated

substantive due process. Id.

          Here, Schmeling cites two cases from other jurisdictions holding that a strict liability

offense violated due process. See United States v. Wulff, 758 F.2d 1121, 1125 (6th Cir. 1985);

Louisiana v. Brown, 389 So. 2d 48, 51 (La. 1980). However, given our Supreme Court’s

repeated approval of the legislature’s authority to adopt strict liability crimes and the express




                                                    6
No. 46218-4-II


findings in Bradshaw and Cleppe that the possession of controlled substances statute contains no

intent or knowledge elements, we do not find Schmeling’s authority persuasive.

         We hold that RCW 69.50.4013 does not violate due process even though it does not

require the State to prove intent or knowledge to convict an offender of possession of a small

amount of a controlled substance.

         We affirm Schmeling’s conviction and sentence.

         A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for

public record in accordance with RCW 2.06.040, it is so ordered.

                                      ADDITIONAL FACTS

         Sergeant David Chaney of the Camas Police Department identified Schmeling as the

perpetrator of a theft at a convenience store. Camas police officer Jeffrey Smith subsequently

radioed Chaney to report that he had spotted Schmeling driving downtown. Chaney asked Smith

to stop the car so Chaney could come and interview Schmeling about the theft.

         Chaney arrived a few minutes later and saw Schmeling in his car with a female

passenger. Chaney had Schmeling step out of the car and then told Schmeling about the theft

investigation and read him the Miranda5 warnings. Chaney told Schmeling that there was a

surveillance recording of him stealing male enhancement pills. Schmeling admitted to Chaney

that he had stolen the pills.

         Chaney arrested Schmeling for the theft and put him in Smith’s patrol car, which was

parked behind Schmeling’s car. Chaney asked Schmeling whether he still had any of the pills



5
    Miranda v. Arizona, 384 U.S. 436, 444-45, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).



                                                 7
No. 46218-4-II


left. Schmeling said he had consumed the pills, but Chaney asked for permission to search

Schmeling’s car for any remaining stolen property. Schmeling agreed to the search, and Chaney

read him Ferrier6 warnings describing his right to refuse, revoke, or limit consent. Schmeling

said he understood his rights and agreed to the search.

         Smith then conducted the search of Schmeling’s car while Schmeling remained in the

patrol car. Chaney rolled the patrol car window down and stood near Schmeling so he could

hear if Schmeling wanted to stop or limit the search.

         Smith found a blue bag in the car. The bag contained empty male enhancement pill

packing and a fanny pack that contained a glass pipe, a scale, marijuana, and two small baggies

with white residue. The residue was tested and turned out to be methamphetamine.

         Schmeling moved to suppress the items found during the search of his car. The trial

court denied the motion.

         At sentencing, the court imposed legal financial obligations (LFO) of $800 in costs for

court appointed attorney fees.

                                            ANALYSIS

         Schmeling argues that the trial court erred in denying his motion to suppress

methamphetamine found in a search of his car because he did not voluntarily consent to the

search, and the search of the bag and fanny pack inside the car exceeded the scope of any

consent. In a statement of additional grounds (SAG), Schmeling asserts that the trial court erred

in rehearing the State’s motion for a continuance and that the evidence had been tampered with




6
    State v. Ferrier, 136 Wash. 2d 103, 118-19, 960 P.2d 927 (1998).


                                                 8
No. 46218-4-II


between his first trial and his second trial. Finally, Schmeling argues the trial court erred in

imposing LFOs without a prior finding of his ability to pay. We reject Schmeling’s arguments.

A.     MOTION TO SUPPRESS METHAMPHETAMINE

       Schmeling argues that the methamphetamine evidence was seized in violation of his

rights under the Fourth Amendment of the United States Constitution and article I, section 7 of

the Washington Constitution because he did not freely and voluntarily consent to the search of

his car, and the search of the bag and fanny pack inside the car exceeded the scope of any

consent. We disagree.

       1.    Legal Principles

       Both the Fourth Amendment and article I, section 7 prohibit warrantless searches unless

an exception applies. State v. Weller, 185 Wash. App. 913, 922, 344 P.3d 695, review denied, 183
Wash. 2d 1010 (2015). The State has the burden of showing that an exception to the warrant

requirement applies by clear and convincing evidence. State v. Green, 177 Wash. App. 332, 340,

312 P.3d 669 (2013).

       One of the exceptions to the warrant requirement is consent. State v. Monaghan, 165
Wash. App. 782, 788, 266 P.3d 222 (2012). Valid consent must be freely and voluntarily given by

a person with authority to consent, and the search must not exceed the scope of the consent

given. Id. at 788-89.

       When reviewing a trial court’s denial of a suppression motion, we determine whether

substantial evidence supports the trial court’s findings of fact and whether the findings support

the conclusions of law. Weller, 185 Wash. App. at 922. Substantial evidence exists when the

record contains sufficient evidence to persuade a fair-minded, rational person of the truth of the




                                                  9
No. 46218-4-II


finding. State v. Dancer, 174 Wash. App. 666, 670, 300 P.3d 475 (2013), review denied, 179
Wash. 2d 1014 (2014). Any unchallenged findings of fact are verities on appeal. Id.

       We review de novo the trial court’s legal conclusion that the warrantless search of a

vehicle did not violate the constitution. Monaghan, 165 Wash. App. at 789.

       2.    Voluntary Consent

       “Whether consent is free and voluntary is a question of fact determined by the totality of

the circumstances, including (1) whether police gave Miranda warnings before obtaining

consent; (2) the degree of education and intelligence of the consenting person; and (3) whether

the police advised the consenting person of his right to refuse consent.” Dancer, 174 Wash. App.

at 676. Although the three listed factors are essential to the consent analysis, no single factor is

determinative, and other relevant facts, such as coercive tactics, should be considered. Id.

       Schmeling does not dispute that he was given Miranda warnings or that he was told he

could refuse consent or limit the search. He also does not claim that the officers used coercive

tactics. Nevertheless, Schmeling claims that he did not give voluntary consent under the totality

of the circumstances. He argues that (1) the State presented no testimony regarding his

education and intelligence, (2) his ability to exercise his right to stop or limit the search was

impeded because he could not see the details of Smith’s search and therefore could not evaluate

whether to stop or limit the search when Smith looked at the bags, and (3) he would not have

been able to communicate his desire to stop or limit the search because Smith was out of hearing

range. We reject Schmeling’s arguments.




                                                  10
No. 46218-4-II


       First, the record shows that Schmeling’s education and intelligence were considered

during the suppression hearing. The trial court noted in its CrR 3.6 ruling7:

       [T]he way it’s being described to me, it appears that the officer is engaged in this
       type of conversation and is getting appropriate responses without the showing of
       confusion. [The officer], of course, doesn’t know if [Schmeling] got a high-school
       education, two years at Clark College after that, or a master’s degree somewhere.
       But basic commands, conversations — there’s nothing here that I’ve heard that
       would alert the officer that we may have an issue here about the intelligence level
       and the ability, intellectually, to consent.

Report of Proceedings (RP) at 34. Although brief, the trial court’s finding was appropriate. The

court in Dancer similarly stated:

       Although the police did not specifically ascertain the level of Dancer’s education,
       [the officer] testified that he had numerous prior experiences with individuals
       unable to consent and that nothing about this situation indicated to him that Dancer
       was unable to provide voluntary consent.
174 Wash. App. at 676-77.

       Second, Schmeling does not cite any authority to support his argument that his distance

from the search prevents a finding that he voluntarily consented. There is no indication in the

case law that whether the consenting person can actually observe the search is a relevant inquiry

to voluntary consent. What is relevant is whether the officers advised Schmeling of his right to

refuse consent, which they did. Schmeling was told that he could refuse consent and that he

could stop or limit the search at any time.

       Third, again Schmeling cites no authority to support his argument that his inability to

communicate with the searching officer prevents a finding that he voluntarily consented. There

is no indication in the case law that whether the consenting person can communicate with the



7
 The trial court did not enter written findings of fact and conclusions of law supporting its ruling
as required by CrR 3.6(b), but its oral ruling is sufficiently detailed to permit our review. See
Weller, 185 Wash. App. at 923.


                                                11
No. 46218-4-II


searching officer is a relevant inquiry to voluntary consent. In any event, Chaney testified that

he rolled the patrol car window down and stood near Schmeling so he could hear if Schmeling

wanted to stop or limit the search.

        Under the totality of the circumstances, Schmeling’s consent was voluntary. He was

given both Miranda and Ferrier warnings. He communicated with the officers appropriately and

clearly, indicating that he had sufficient intelligence to understand his rights. And the fact that

he could not see the search or communicate directly with the searching officer does not negate

his voluntary consent. Accordingly, we hold that Schmeling voluntarily consented to the search

of his car.

        3.    Scope of the Search

        Schmeling argues that there was no evidence that he consented to a search of the bag or

fanny pack found inside his car. We disagree.

        “A general and unqualified consent to search an area for particular items permits a search

of personal property within the area in which the material could be concealed.” State v. Mueller,

63 Wash. App. 720, 722, 821 P.2d 1267 (1992). Mueller concerned whether consent to search a

car for guns and drugs permitted the search of a zipped gym bag inside the car. Id. It was

undisputed on appeal that Mueller had given valid consent to a general, unqualified search of his

car for drugs and guns. Id. at 722. Division One of this court held that the search of the gym bag

did not exceed the scope of the consent under either the Fourth Amendment or article I, section 7

because the gym bag reasonably could have contained the objects of the search. Id. at 723-24.

        On the other hand, in State v. Monaghan the question was whether opening a locked safe

found in the trunk of a car exceeded the scope of consent to search the trunk. 165 Wash. App. at

789. Monaghan had given an officer consent to search his trunk and chose not to stop or limit



                                                 12
No. 46218-4-II


the search, despite being aware of his right to do so. Id. Inside the trunk the officer found a

small, locked safe that he was able to open using a key retrieved from the driver’s area of the car.

Id. at 790. Division One of this court ruled that consent to search the trunk did not extend to the

locked safe inside of it, noting that locked containers within vehicles have an added expectation

of privacy. Id. at 791. The search of the locked safe without warrant or specific consent violated

Monaghan’s rights under the Washington Constitution. Id.

       Mueller applies here rather than Monaghan. Because the bag and fanny pack were not

locked containers, a search of them would not require a warrant or specific consent as was

needed in Monaghan. Whether Schmeling’s consent extended to the bag and fanny pack then

turns on whether they reasonably could have contained the objects of the search: male

enhancement pills. Because both the bag and the fanny pack were large enough to contain the

small pill packets, the consent to search the car for the packets extended to those items within the

car. Therefore, we hold that the search did not exceed the scope of consent.

       Because Schmeling voluntarily consented and the search did not exceed the scope of his

consent, we hold that the search did not violate Schmeling’s constitutional rights.

B.     SAG CLAIMS

       Schmeling presents two arguments in his SAG: (1) the trial court erred in rehearing a

motion for continuance for the retrial, and (2) evidence was tampered with between the first trial

and second trial. We reject both arguments.

       1.   Motion for Continuance

       Schmeling argues that the trial court erred in allowing the State to bring a second motion

for continuance after another judge denied the first motion for continuance. We disagree.




                                                 13
No. 46218-4-II


        CrR 8.2 specifies that “CR 7(b) shall govern motions in criminal cases.” CR 7(b) does

not prohibit a second judge’s consideration of a motion after another judge has denied the first

motion. Clark County LR 7(b)(1)(B) prohibits a second judge from considering a motion denied

by another judge based on the same facts, but does allow a subsequent motion before a different

judge based on different facts.

        Here, Judge Lewis held the readiness hearing for Schmeling’s retrial on April 3, 2014.

He then heard the State’s motion for continuance based on the unavailability of a State’s witness

and denied the motion. However, Judge Lewis granted the State’s request for supplemental

review the next day by Judge Collier, who presided over the first trial and was scheduled to hear

the retrial.

        The State’s second motion contained more facts than the motion previously presented. It

included the fact that the State had made no objection to the defense’s three requests for

continuance and also confirmed that all of the State’s witnesses were available for the proposed

new trial date. Those facts were not presented to Judge Lewis in the initial motion. Because the

State presented different facts in the second motion, the motion did not violate local rules.

Accordingly, we hold that the trial court did not err in allowing the State to bring a second

motion for continuance.

        2.     Evidence Tampering

        Schmeling argues that the trial court erred by (1) admitting evidence that was tampered

with between the first trial and the retrial and (2) denying Schmeling’s motion for dismissal

based on the tampered evidence. We disagree because there is no evidence of tampering.

        The record indicates that the small baggies containing methamphetamine remained in the

clerk’s locked exhibit room between Schmeling’s mistrial and retrial. The record does not



                                                 14
No. 46218-4-II


indicate that Schmeling ever moved to dismiss as he asserts in his SAG. The record does

indicate that he moved to exclude the evidence. But the trial court admitted the evidence, finding

that there was no indication that the evidence had been tampered with or was in any way

compromised.8 Accordingly, we reject Schmeling’s assertion.

C.     IMPOSITION OF LEGAL FINANCIAL OBLIGATIONS

       Schmeling argues that the trial court impermissibly chilled his Sixth Amendment right to

counsel by ordering him to pay LFOs without conducting an inquiry into his present or future

ability to pay. We disagree.

       Schmeling asserts that “neither party provided the court with information about Mr.

Schmeling’s present or likely future ability to pay attorney’s fees” and that the trial court

imposed LFOs “without conducting any inquiry into his present or future ability to pay.” Br. of

Appellant at 23. However, the trial court did consider Schmeling’s ability to pay.

       At sentencing Schmeling told the trial court he worked in landscaping and remodeling.

Schmeling said he had not been working for a few weeks because he was injured. The State

specifically asked the trial court if it was making a finding regarding future ability to pay LFOs.

The trial court responded:

       I am. I mean, he’s just indicated he’s been working some. He hasn’t the last few
       weeks. There’s no indication to me that he’s not able. I recognize right now he’s
       not able, but the future, I — I do believe he has the ability to pay legal fees, fines,
       and costs.




8
  Schmeling asserts that the baggies were “clearly tampered with and compromised” and
“obviously not in the same shape as it was in first trial.” SAG at 2. The record does not mention
the condition of the baggies. Because this argument relies on matters outside the record, we need
not consider it. State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 (1995).


                                                 15
No. 46218-4-II


RP at 647. Because Schmeling did provide the trial court with information about his ability to pay

and the trial court made an assessment of Schmeling’s current and future ability to pay before

assigning costs, we reject Schmeling’s LFO challenge.

       We affirm Schmeling’s conviction and sentence.



                                                    _____________________________
                                                     MAXA, J.


We concur:



_________________________________
 BJORGEN, A.C.J.



_________________________________
 LEE, J.




                                               16